Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 16, and 17 are allowed. 
Hartlove et al. (US 2006/0092311, hereinafter Hartlove) in view of Yuan (US 2008/0278833, hereinafter Yuan) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Hartlove and Yuan fails to teach or suggest the bi-material element formed of at least two layers of materials having different thermal properties and being connected together such that the bi-material element is adapted to bend with changing temperature, wherein the bending behavior of the bi-material element formed in the back plate changes the spacing between the image sensor and the lens objective, and wherein the lens holder is made of materials having thermal properties and an end of the lens holder is directly attached to the bi-material element such that a thermal displacement of the bi-material element is able to compensate a thermal expansion of the lens holder and a shift of the image plane caused by changes of and within the lens objective2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 7.
Independent claims 16 recite similarly allowed limitations.
Dependent claims 2-13 and 17 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartlove and Yuan are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Hartlove discloses, a camera module for a motor vehicle, comprising: a lens objective (205), a housing (200) having a back plate (242 and 245) and a lens holder (sides of 205), wherein the back plate carries an image sensor (230) within the housing, wherein the lens holder is mounted to the back plate and holds the lens objective such that the image sensor is arranged in or close to an image plane of the lens objective (fig 2), the back plate comprises at least one element (242 and 245 resistor and elastic bubbles) holding the image sensor (fig 2), the element formed of at least two layers (242 and 245) of materials having different thermal properties and being connected together such that the element is adapted to bend with changing temperature (Abstract, pars [0027]-[0031]), and wherein the camera module is a fixed focus type (fig 2, par [0037]) and the bending behavior of the material element formed in the back plate changes the spacing between the image sensor and the lens objective (figs 5 and 6).
Yuan discloses the elements as follows: the back plate comprises at least one bi-material element holding the image sensor, the bi-material element formed of at least two layers of materials having different thermal properties and being connected together such that the bi-material element is adapted to bend with changing temperature (50, figs 1 and 2, pars [0007] and [0019]) and the bending behavior of the bi-material element (50, figs 1 and 2, pars [0007] and [0019]) formed in the back plate changes the spacing between the image sensor and the lens objective .
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696